The plaintiff in error, hereinafter called the defendant, was convicted of grand larceny, and sentenced to serve a term of two years in the penitentiary. From the judgment, the defendant has appealed to this court.
The sentence was imposed upon the defendant on the 8th day of September, 1928; petition in error and case-made was filed in this court on the 6th day of March, 1929. No brief has been filed in support of the errors assigned, nor has there been any personal appearance or argument submitted in support of the assignments. *Page 60 
The record has been carefully examined in this case, and we find that the information was sufficient to charge an offense of grand larceny, that the testimony is sufficient to show the defendant guilty, and that the defendant was accorded a fair and impartial trial.
Where no brief is filed, and no personal appearance made, the court presumes that the appeal is without merit or has been abandoned.
No fundamental or prejudicial errors appearing in the record, the judgment of the trial court is affirmed.
EDWARDS, P.J., and CHAPPELL, J., concur.